Citation Nr: 1235604	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-33 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus, for the purpose of accrued benefits.

2.  Entitlement to service connection for a low back disorder, for the purpose of accrued benefits.

3.  Whether new and material evidence has been received to reopen a claim of service connection for cardiovascular disease, for the purpose of accrued benefits. 

4.  Entitlement to service connection for cardiovascular disease, for the purpose of accrued benefits.

5.  Entitlement to service connection for Parkinson's disease, for the purpose of accrued benefits.


6.  Entitlement to service connection for urinary incontinence (claimed as bladder leakage), including as secondary to Parkinson's disease, for the purpose of accrued benefits.  

7.  Entitlement to service connection for gastroesophageal reflux disease (GERD), for the purpose of accrued benefits. 

8.  Entitlement to service connection for dementia, for the purpose of accrued benefits. 

9.  Entitlement to service connection for glaucoma, for the purpose of accrued benefits.

10.  Entitlement to service connection for cataracts, for the purpose of accrued benefits.

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sinusitis, for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1956 to October 1983.  He died in November 2009.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the RO in St. Petersburg, Florida.

As an initial matter, the Board observes that the appellant in this case is the Veteran's surviving spouse.  Under the provisions of 38 U.S.C.A. § 5121A (West Supp. 2011), when a claimant dies on or after October 10, 2008, an eligible survivor may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim(s) to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (West Supp. 2011), (substitution in case of death of a claimant who dies on or after October 10, 2008). VA published a proposed rule on substitution, on February 15, 2011. See 76 Fed. Reg. 8,666 -01 (Feb. 15, 2011) (Proposed Rule).  Accordingly, after substitution, VA will continue to process the claim or appeal as if the claimant had not died.  

As noted above, in this case, the Veteran died in November 2009.  Shortly thereafter, also in November 2009, his surviving spouse submitted her request for substitution.  In September 2010, she submitted another request for substitution.  Both requests were within one year of his death.  She also met the requirements regarding time for filing and length of marriage prior to the Veteran's death.  In April 2012, the RO informed her that she had been accepted as a substitute claimant for the present appeal. 


In June 2012, the appellant submitted additional evidence with a waiver of review by the Agency of Original Jurisdiction. 

Regarding the issue of whether new and material evidence has been received to reopen a claim of service connection for a cardiovascular disorder, the Veteran had initially claimed service connection for a heart disorder in November 1983.  Service connection for a heart disorder was initially denied in February 1984 for lack of a current diagnosis.  The Veteran did not appeal.  As such, the February 1984 decision became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2011).  Thus, the current claim has been recharacterized to reflect the issue of whether new and material evidence has been received. 

Regarding the issue of whether new and material evidence has been received to reopen a claim of service connection for sinusitis, in Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that, when an appellant files a timely notice of disagreement as to a particular issue, and no Statement of the Case is furnished, the Board should remand, rather than refer, the claim for the issuance of a Statement of the Case.  In this case, the Veteran filed a timely notice of disagreement with the February 2009 rating decision that denied service connection for sinusitis.  As no Statement of the Case has been issued, the issue has been added to the title page above and is addressed in the Remand section below.

The issues of entitlement to service connection for a cardiovascular disorder, Parkinson's disease, urinary incontinence, GERD, dementia, glaucoma, cataracts, and whether new and material evidence has been received to reopen a claim of service connection for sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran died in November 2009; the appellant was married to the Veteran for more than one year prior to his death; the appellant filed a claim for substitution within one year of the Veteran's death and has been accepted as a qualified substitute claimant.

2.  The evidence added to the record since February 1984, when viewed by itself or in the context of the entire record relates to unestablished facts necessary to substantiate the claim for service connection of a cardiovascular disorder.

3.  The evidence of record supports a finding of tinnitus related to noise exposure in service. 

4.  The evidence of record does not support a finding of a relationship between the Veteran's current low back disorder and service. 


CONCLUSIONS OF LAW

1.  The February 1984 RO decision that denied the Veteran's claim of entitlement to service connection for a cardiovascular disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a cardiovascular disorder. 38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).


3.  The criteria for service connection of tinnitus, for accrued benefits purposes, have been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 5121, 5121A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2011).

4.  The criteria for service connection of a low back disorder, for accrued benefits purposes, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 5121, 5121A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits of the issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  



As noted above, the Veteran's surviving spouse was accepted as a substitute claimant by VA in April 2012.  In August 2010, the Director of Compensation and Pension Service issued a Fast Letter that provided guidance on processing claims involving substitution of parties.  See Fast Letter 10-30.  In addition, VA has published a proposed a new regulation for inclusion in 38 C.F.R. Part 3, 14, and 20 to address the issue even further.  See 76 Fed. Reg. 8666-8674 (February 15, 2011).  Both the fast letter and the proposed regulations provide that if proper notice was sent to the original appellant, in this case the Veteran, further notice need not be sent to the substituted party.  

Regarding the issue of whether new and material evidence has been received for service connection of a cardiovascular disorder, and the issue of service connection for tinnitus, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Regarding the issue of service connection for a low back disorder, proper notice was sent to the Veteran, thus additional notice is not required for the appellant.  Neither the Veteran, the appellant, nor any representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in October 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The letter also notified him of how VA determines disability ratings and effective dates if service connection is awarded.  The letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in February 2009.  Nothing more was required.  

With respect to VA's duty to assist, there is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  In Fast Letter 10-30, the Director of the Compensation and Pension Service indicated that the record remains open after the date of death for the submission of additional evidence by the claimant and for appropriate and/or necessary development of such evidence by VA for claims proceeding on the basis of substitution.  A new regulation has been proposed in this regard.  See 76 Fed. Reg. 8,666 - 8,674 (February 15, 2011).  VA's duty to assist therefore applies as usual to this claim proceeding on the basis of substitution.

In compliance with its duty to assist, the RO associated the Veteran's service treatment records and private treatment records with the claims file.  Neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

Regarding the low back disorder, the Board acknowledges that the Veteran did not undergo a VA examination prior to his death and a VA opinion in this regard has not been obtained.  In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that a VA opinion regarding the Veteran's low back disorder is not warranted.  Service treatment records did not indicate any complaints, symptoms, or injuries related to the Veteran's back.  There is no indication that the disorder is related to service or any symptoms or injuries in service.  As such, a Remand for a VA opinion would only unduly delay resolution.     

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  New and Material Evidence

In September 2008, the Veteran filed a claim for service connection of a cardiovascular disorder.  The Veteran had initially claimed service connection for a heart disorder in November 1983.  Service connection for a heart disorder was initially denied in February 1984 for lack of a current diagnosis.  The Veteran did not appeal.  As such, the February 1984 decision became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2011).  

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108 (West 2002).  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the last final denial in February 1984 included service treatment records which noted heart palpitations in service, and a January 1984 VA examination report which noted that the Veteran's cardiovascular system was found to be normal. 

Notably, since the February 1984 decision, the law regarding service connection for a cardiovascular disorder on a presumptive basis has changed.  Specifically, under 38 C.F.R. § 3.307(a)(6), service connection is warranted on a presumptive basis for ischemic heart disease if herbicide exposure is conceded.  In this case, this new law is material as the Veteran may have been exposed to herbicides in service.  VA will conduct further development regarding the possibility of the Veteran's herbicide exposure in the Remand section below. 

Next, the evidence added to the record since the February 1984 decision consists of a diagnosis of coronary artery disease in June 2006.  Additionally, a November 2008 private opinion from Dr. B. indicates that the Veteran has heart disease that is due to service.  The new evidence also includes private treatment records regarding other issues on appeal as well as a VA examination for another issue on appeal. 

The evidence has not previously been submitted to agency decision-makers and is not cumulative or redundant of other evidence of record, the evidence is new under 38 C.F.R. § 3.156(a) (2011).

The evidence including a diagnosis of coronary artery disease and November 2008 private opinion by Dr. B. relate to unestablished facts necessary to substantiate the claim, i.e., the existence of a current disability that is related to service.  When presumed credible, such evidence and information raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a cardiovascular disorder.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  As such, the diagnosis of coronary artery disease and November 2008 private opinion by Dr. B. are found to be material.  Accordingly, the Veteran's request to reopen the claim for service connection for a cardiovascular disorder is granted.

III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Thus, generally, in order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2011), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) citing Savage v. Gober, 10 Vet. App. 488, 495 (1997), see also 38 C.F.R. § 3.303(b).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	a.  Tinnitus

Prior to his death, the Veteran claimed service connection for tinnitus due to noise exposure in service.  The Veteran had been service-connected for hearing loss since November 1983.  The Board observes that the Veteran served as a pilot, and engaged in other duties in and around aircraft, for approximately 27 years.  Noise exposure is therefore conceded. 

The Board acknowledges that the medical evidence, including the November 2008 VA examination report and private treatment records, appears to be contradictory to the assertion that the Veteran had tinnitus prior to his death.  However, as there is no doubt that the Veteran was exposed to noise in service and had hearing loss due to the same, the Board hereby affords the appellant all reasonable doubt and finds the Veteran's assertion that he also had tinnitus as credible. 


The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Veteran was competent to report symptoms of tinnitus because this required only personal knowledge as it came to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that the Veteran's report of tinnitus in his claim for service connection was credible.  

Moreover, the Board notes that prior to his death, the Veteran complained of continuous audiological problems since service.  Further, a private medical opinion from Dr. B. dated in November 2008 attributed all of the Veteran's auditory disorders to service.  Dr. B. opined that the Veteran had in-service acoustic trauma and no acoustic trauma following service.  Further, Dr. B. reasoned that the Veteran's records did not support another etiology for a current hearing loss problem.  The Board acknowledges that Dr. B.'s opinion did not specifically address tinnitus.  However, the Board finds that because the opinion applied to auditory disorders and tinnitus is an auditory disorder, the opinion supports a relationship between the Veteran's service and tinnitus.  

For the foregoing reasons, the Board finds that the evidence of record supports a finding of a relationship between noise exposure in service and tinnitus prior to the Veteran's death.  As such, the claim is granted. 

      b.  Low Back Disorder

Prior to his death, the Veteran claimed entitlement to service connection for arthritis of his thoracolumbar spine.  Service treatment records are silent as to any back injuries in service or any back symptomatology.  The August 1983 separation examination noted a normal spine. 

Post-service treatment records do not reflect low back symptomatology until July 2004.  See July 2004 X-ray with impression of degenerative disc disease.  The Board emphasizes that this disorder was not present until more than 30 years after the Veteran left active duty.  Moreover, it has not been asserted that the Veteran experienced low back symptomatology since service.  Therefore, continuity has not here been established, either through the competent evidence or through the Veteran's or appellant's statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and post-service complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the low back disorder to active duty.  Specifically, none of the competent evidence establishes a relationship between a low back disorder and active duty service, nor has any treating professional suggested such a conclusion. 

The Board acknowledges that a private medical opinion from Dr. B. initially indicated in the opening paragraph that it would offer an opinion regarding the lumbar spine, among other disabilities; however, the lumbar spine was not mentioned again later in the letter.  Dr. B. mentioned that it was common for Parkinson's patients to mention that they had arthritis in reference to leg pain.  Dr. B's comments did not address the lumbar spine.  

The remaining post-service treatment records do not indicate a relationship between a back disorder and service.  Therefore, the weight of the clinical evidence does not indicate that his low back disorder was attributable to active duty.

Finally, the Board has considered the Veteran's and appellant's statements relating the Veteran's low back disorder to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the lay statements of record are not competent to provide testimony regarding the etiology of the Veteran's low back disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because degenerative disc disease is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's degenerative disc disease, are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection of a low back disorder and there is no doubt to be otherwise resolved.  As such, the appeal regarding a low back disorder is denied.


ORDER

The claim to reopen a claim for service connection for cardiovascular disease, for the purpose of accrued benefits, is granted.

Service connection for tinnitus, for the purpose of accrued benefits, is granted subject to the laws and regulations governing the payment of monetary benefits.

Service connection for a low back disorder, for the purpose of accrued benefits, is denied. 


REMAND

Regarding the remaining issues on appeal, unfortunately a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).




								[Continued on Next Page]

a.  Coronary Artery Disease, Parkinson's Disease, and other
various claimed as secondary to Parkinson's Disease

First, it has been asserted that the Veteran was exposed to Agent Orange or similar herbicide, that caused his coronary artery disease as well as his Parkinson's disease.  

Service connection may be presumed under specific circumstances regarding exposure to herbicides.  Specifically, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed during such service to an herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include Parkinson's disease and ischemic heart disease.  38 C.F.R. § 3.309(e).  For purposes of these regulatory provisions, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D, 2,4,5-T and its contaminant TCDD; caodylic acid and picoloram.  38 C.F.R. § 3.307(a)(6).

Public health information provided by VA also indicates that VA has determined that herbicides used on the perimeters of military bases in Thailand between February 28, 1961 and May 7, 1975 may have been tactical and procured from Vietnam, or a strong, commercial type resembling tactical herbicides.  To receive VA benefits for diseases associated with herbicide exposure, a Veteran must show on a factual basis that he or she was exposed to herbicides during service as shown by evidence of daily work duties, performance evaluation reports or other credible evidence tending to indicate duty near the air base perimeter.  See VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (10)(q).

In the present case, the RO made a formal finding that it did not have enough information to conduct a Joint Services Records Research Center (JSRRC) search.  The Board appreciates the thoroughness with which the RO researched the records and came to this conclusion.  However, the appellant's representative has submitted a new contention in the June 2012 Informal Hearing Presentation, which may provide enough information to conduct a search at the appropriate agency regarding the Veteran's whereabouts on a particular date and whether he may have been exposed to herbicides. 

Specifically, the appellant's representative has noted that the Veteran was awarded the Armed Forces Expeditionary Medal (AFEM) with a Bronze Service Star for the period from May 2-3, 1962.  The notation next to the date indicates "Signon."  The representative suggests that the notation may be a misspelling of "Saigon."  The representative rationalized that the Veteran may have spent the night in Saigon because other personnel records indicate that the Veteran's duty station at the time was in Washington State, with one-way flying distance of about 15 hours.  The appellant's representative also draws attention to the fact that the Veteran was awarded the Vietnam Service Medal with one service star for the Vietnam Advisory Campaign for the same date, May 2, 1962.  Personnel performance records covering that time period indicate that he was a Pilot Troop Carrier at the squadron level.  His performance record for the period noted that he was involved in training pilots as well as serving as commander of aircraft operating on special, scheduled, and non-scheduled worldwide missions.  His duties included directing preparation of the flight plan and clearance, loading and distribution of cargo, preflight inspection and in-flight training of aircrew.  He was responsible for the safe completion of his assigned missions. 



Based on the foregoing, the RO/AMC should contact the appropriate agency to determine the Veteran's physical location for the period May 2-3, 1962.  The RO/AMC should also inquire as to meaning of the notation "Signon" next to the award for the AFEM for May 2-3, 1962, and whether it could be a misspelling of Saigon.  The Veteran reported in his February 2009 Notice of Disagreement that he flew missions in and out of Saigon during the Vietnam War.

Following receipt of any information regarding the Veteran's physical location and exposure to herbicides in Vietnam, the RO/AMC shall readjudicate the issues of service connection for a cardiovascular disorder and Parkinson's disease.  

The Board will hold in abeyance the claims of service connection for urinary incontinence, GERD, and dementia, all claimed as secondary to Parkinson's Disease. 

Lastly, a review of Virtual VA reveals that the appellant submitted an authorization and consent for records from Dr. A.T. regarding treatment for Parkinson's disease and dementia.  As the authorization and consent form has expired, an updated authorization and consent form should be requested from the appellant.  Thereafter, any outstanding records from Dr. A.T. should be requested.  

	b.  Cardiovascular Disease

As noted above, following receipt of any information regarding the Veteran's physical location and exposure to herbicides in Vietnam, the RO/AMC shall readjudicate the issue of service connection for a cardiovascular disorder.  

If the claim fails on a presumptive basis, further development of the claim on a direct basis should be undertaken, including obtaining a VA medical opinion and any other necessary development.

Service treatment records indicate that the Veteran reported heart palpitations in service.  Post-service treatment records noted a diagnosis of coronary artery disease in June 2006.  Further, a private physician, Dr. B., submitted an opinion in November 2008 indicating that the Veteran's cardiovascular disease was due to service.  However, Dr. B. did not explain a basis for his opinion.  In giving all benefit of the doubt to the Veteran and the appellant, the Board finds that Dr. B.'s opinion is at least an indication that a relationship existed between the Veteran's post-service diagnoses of cardiovascular disease and in-service complaints of heart palpitations.  

Based on the foregoing, if the claim fails on a presumptive basis, further development of the claim on a direct basis should be undertaken, including obtaining a VA medical opinion and any other necessary development. 
	
	c.  Glaucoma and Cataracts

An assertion has been made that prior to his death, the Veteran had glaucoma and cataracts due to service.  As an initial matter, a February 1984 rating decision denied a claim for refractive error presbyopia following the Veteran's claim for "declining eye sight."  Claims for glaucoma and cataracts were not of record at the time of the February 1984 decision.  Thus, the February 1984 denial was not an adjudication of the current claims for service connection of glaucoma and cataracts. 

Service treatment records indicate irregularities with the Veteran's eyes beginning with an eye infection in April 1968.    

Regarding glaucoma, periodic medical examinations noted intraocular tension with differing amounts at each examination, beginning in September 1975.  Service treatment records reflect that in August 1980, he was referred to opthamalogy with a diagnosis of rule out glaucoma.  However, the in-service opthamologist examined the Veteran and determined that he did not have any opthalmac abnormality.  Service medical examinations also indicated that the Veteran had corrected vision. Post-service treatment records indicate a diagnosis of glaucoma in November 1995.  

Regarding cataracts, a service treatment record dated in March 1977 indicates that the Veteran was treated at the eye clinic with complaints of seeing a blur.  Post-service private ophthalmologist treatment records beginning in December 1996 and continuing through February 2008, noted a diagnosis of cataracts in the left and right eyes.  The Board acknowledges that the treatment records indicated that the cataracts were not significant.  The Board also acknowledges that the June 2008 private ophthalmology treatment record merely noted that cataracts was not significant and did not specify a particular eye that was involved.  Nevertheless, in giving the Veteran and the appellant the benefit of the doubt, the Board finds that he had a diagnosis of cataracts in both eyes prior to his death.  

Regarding a relationship between glaucoma and cataracts diagnoses and service, a November 2008 private medical opinion from Dr. B. indicated that the Veteran's "vision problems" were due to service.  Dr. B. did not indicate a specific basis for his opinion.  However, in giving all benefit of the doubt to the Veteran, the Board finds that Dr. B.'s opinion is at least an indication that a relationship existed between the Veteran's post-service diagnoses of glaucoma and cataracts and in-service eye complaints including seeing a blur, intraocular tension notations, and one in-service eye complaint that resulted in a diagnosis of rule out glaucoma. 

The Veteran was never provided a VA examination or VA medical opinion regarding his claims for glaucoma and cataracts.  Because he was not competent to relate his in-service symptoms to any post-service diagnosed vision disorder, and such relationship remains unclear to the Board, the Board finds that a VA opinion is necessary in order to fairly decide the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).


	d.  Sinusitis

Service connection for sinusitis was denied by the RO in February 1984.  The Veteran did not appeal.  The Veteran next filed a claim for service connection of sinusitis in September 2008.  In February 2009, the RO reopened the claim but denied it based on a lack of a current disability.  Subsequently, in February 2009, the Veteran submitted a notice of disagreement with the rating decision.  To date, no Statement of the Case regarding the matter has been furnished.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that, when an appellant files a timely notice of disagreement as to a particular issue, and no Statement of the Case is furnished, the Board should remand, rather than refer, the claim for the issuance of a Statement of the Case. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant complete a new authorization and consent form for Dr. A. T. regarding the issues of Parkinson's and dementia.  Upon receipt of the updated form, request records from Dr. A. T.  Any negative response should be noted in the file. 

2.  The RO/AMC should contact the appropriate service department to determine the Veteran's physical location for the period May 2-3, 1962.  The RO/AMC should also inquire as to meaning of the notation "Signon" next to the AFEM award for the period May 2-3, 1962, and whether "Signon" could be a misspelling of Saigon.

3.  Regarding the claim for service connection of a cardiovascular disorder, if the claim is not granted on a presumptive basis following receipt of information regarding the Veteran's possible service in Vietnam, further development including a VA medical opinion, and any other development deemed necessary should be completed regarding service connection on a direct basis.

4.  Seek a VA opinion to determine the nature and etiology of the Veteran's glaucoma and cataracts.  The entire claims file, to include a complete copy of this Remand must be made available to the physician designated to render the opinion.  

The examiner should render an opinion as to the nature of any glaucoma or cataracts disorder present prior to the Veteran's death and whether it is at least as likely as not (50 percent probability or greater) that any glaucoma or cataracts disorder had its onset in or is related to service.  The review of the claims file should be noted in the examination report.  The VA opinion should include discussion of the Veteran's documented medical history and assertions, including any continuity of vision symptomatology since service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  After the requested opinion has been obtained, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.

6.  The RO/AMC shall issue a Statement of the Case on the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for sinusitis.  The appellant and her representative must be advised of the need to file a substantive appeal if she wishes to an perfect appeal on the issue.  If an appeal is perfected, then the case should be returned to the Board for further appellate consideration, as appropriate.

7.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


